DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead lines for the following reference characters should contact the corresponding structures:
29 (Fig. 1), 30 (Fig. 1), 29 (Fig. 3), 19 (Fig. 8a), 112 (Fig. 8a), 93 (Fig. 9a), 94 (Fig. 9a), 112 (Fig. 9a), 93 (Fig. 9b), 94 (Fig. 9b), 112 (Fig. 9b), 115 (Fig. 9b), 116 (Fig. 9b), 117 (Fig. 9b), 118 (Fig. 9b), 93 (Fig. 9c), 94 (Fig. 9c), 112 (Fig. 9c), 115 (Fig. 9c), 116 (Fig. 9c), 117 (Fig. 9c), 118 (Fig. 9c), 110 (Fig. 10a), 113 (Fig. 10a), 114 (Fig. 10a), 119 (Fig. 10a), 120 (Fig. 10a), 110 (Fig. 10b), 113 (Fig. 10b), 114 (Fig. 10b), 119 (Fig. 10b), 120 (Fig. 10b), 93 (Fig. 11a), 94 (Fig. 11a), 110 (Fig. 11a), 112 (Fig. 11a), 115 (Fig. 11a), 116 (Fig. 11a), 117 (Fig. 11a), 118 (Fig. 11a), 93 (Fig. 11b), 94 (Fig. 11b), 110 (Fig. 11b), 112 (Fig. 11b), 115 (Fig. 11b), 116 (Fig. 11b), 117 (Fig. 11b), 118 (Fig. 11b)
37 CFR 1.84(h) requires the views to be clearly separated from one another.  Note the following drawings should not be connected by projection lines:
Fig. 8b and Fig. 8c, Fig. 9b and Fig. 9c, Fig. 10a and Fig. 10b, Fig. 11a and Fig. 11b
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conventional wheel drum (81)” as set forth in claim 10 in combination with “a wheel drum (32) constituting the hub of the driven wheel that comprises spoke-holding rims (34, 35) at both sides” as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  Note Fig. 6 is the only embodiment that includes drum 81.  Drum 81 is clearly shown as comprising the so-called “spoke-holding rims” instead of another wheel drum (i.e., wheel drum (32)) as required by independent claim 1.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in line 12 of page 7 of the description: 36.  
The following reference characters should include a leader with a freestanding arrow directed to the wheel hub arrangement instead of being underlined:
10 (Fig. 1), 50 (Fig. 3), 60 (Fig. 4), 70 (Fig. 5), 80 (Fig. 6), 90 (Fig. 7)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
2.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

3.	The disclosure is objected to because of the following informalities:
The patent numbers listed on page 1 of the specification should include commas instead of periods as delimiters in the numbers.
The reference to “Fig. 2” in line 1 of page 6 of the specification should be corrected because there is no Fig. 2 in the disclosure.
In line 2 of page 9 of the specification, the phrase “can b” should be replaced with the phase -- can be -- to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 10, there is no support in the drawings or the specification for a single embodiment including both a “conventional wheel drum (81)” in combination with “a wheel drum (32) constituting the hub of the driven wheel that comprises spoke-holding rims (34, 35) at both sides” as set forth in claim 1.  Note Fig. 6 is the only embodiment that includes drum 81.  81 is clearly shown as comprising the so-called “spoke-holding rims” instead of wheel drum (32) as required by claim 1.

Allowable Subject Matter
7.	Claims 1-9 and 11-16 are allowed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Lantos et al. (US 9,162,525 B2), which appears to be the closest prior art, discloses all of the limitations of the independent claim with the exception of “said bearings (23, 24) of the drum (19, 20) and the first freewheel (25) are arranged between the outer mantle of the inner sleeve (21, 22, 31, 54, 91, 94) and the interior of the drum (19, 20)”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617